UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
R. ALEXANDER ACOSTA, Secretary of Labor,
United States Department of Labor,                              AMENDED
                                                                ORDER ADOPTING REPORT
                                                                & RECOMMENDATION
                          Plaintiff,                            18-CV- 346 (DRH)(AKT)
        -against-

DRF HOSPITALITY MANAGEMENT LLC
d/b/a BARTO RESTAURANT and DONALD
FINLEY, individually,
                           Defendants.
-------------------------------------------------------X


HURLEY, Senior District Judge:

        Presently before the Court is the Report and Recommendation, dated March 13, 2019, of

Magistrate Judge A. Kathleen Tomlinson recommending that (1) plaintiff’s motion for a default

judgment be granted; (2) that damages in the form of back wages be awarded to the Secretary in

the amount of $77,610.75; (3) that liquidated damages in the sum of $77,610.75 be awarded to

the Secretary; (4) that an injunction restraining defendants from future violations of the overtime

and recordkeeping requirements of the FLSA be imposed; and (5) that the entry of judgment be

deferred to give plaintiff the opportunity to provide information concerning post-judgment

interest and costs within 21 days. More than fourteen days have elapsed since service of the

Report and Recommendation and no objections have been filed. Plaintiff has, however, advised

the Court that he incurred no costs and is merely seeking post judgment interest pursuant to 28

U.S.C. §1961.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result and adopts the March 13, 2019 Report and Recommendation of Judge Tomlinson as if set

                                                  Page 1 of 2
forth herein except that judgment will enter with no award of costs and with interest on the

judgment accruing in accordance with 28 U.S.C. § 1961. Accordingly,

       IT IS HEREBY ORDERED that that (1) plaintiff’s motion for a default judgment is

granted; (2) that plaintiff is awarded damages for back wages in the amount of $77,610.75 and

liquidated damages in the sum of $77,610.75 for a total award in favor of plaintiff and against

defendant of $155,221.50, plus post-judgment interest pursuant to 28 U.S.C. § 1961 and (3) an

injunction be entered in the form proposed by plaintiff at DE 14-3 be entered. The Clerk of Court

is directed to enter judgment accordingly and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                        s/ Denis R. Hurley
       April 12, 2019                                Denis R. Hurley
                                                     United States District Judge




                                            Page 2 of 2
